Citation Nr: 1646370	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  07-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 1988, for a grant of service-connected compensation, to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than May 20, 1999, for the grant of a total disability rating due to individual unemployability (TDIU) due to the Veteran's service-connected disabilities, to include on the basis of CUE.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in January 2015; the transcript is of record.

In a March 2015 decision, the Board denied entitlement to an effective date earlier than April 28, 1988, for a grant of service-connected compensation; denied entitlement to an effective date earlier than May 20, 1999 for the grant of a TDIU; and, granted an earlier effective date of April 28, 1988 for a grant of service connection for bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear.  The Board's grant was implemented in a March 2015 rating decision.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims.  Pursuant to a June 2016 Memorandum Decision, the decision of the Board was vacated and remanded for action consistent with the Memorandum Decision.  

The issue of entitlement to an effective date earlier than May 20, 1999, for the grant of a TDIU, to include on the basis of CUE, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Upon separation from service on April 7, 1984, on April 12, 1984, the Veteran filed claims of service connection for bilateral cranial nerve palsy, hearing loss, facial lacerations and partial avulsion of left ear, and mandibular/maxillary fracture.  

2.  The Veteran's April 1984 claim was deemed abandoned due to his failure to submit VA Form 21-4176 as requested by VA in September 1984.  

3.  On April 28, 1988, the Veteran filed claims of service connection for facial lacerations including partial avulsion of left ear, mandibular/maxillary fracture, bilateral cranial nerve palsy, problems with vision, and earaches.

4.  Service treatment records were associated with the claims folder on April 28, 1988.  


CONCLUSION OF LAW

The criteria for an effective date of April 8, 1984, for the grant of entitlement to service connection for status post head injury with cerebral concussion and residuals bilateral IV nerve palsy; facial laceration of the left ear and left face; mandibular fracture; maxillary fracture; tinnitus, right ear; bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

Notwithstanding any other section in this party, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to (i) service records that are related to a claimed in -service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  An exception is when VA could not have obtained records when it decided the claim because the records did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the Court noted the following:  A claim which is "reopened" under the section 5108 on the basis of "new and material evidence" from other than service department reports is essentially a new claim, rather than a continuation of the prior claim, and the function of reopening under section 5108 is to remove the statutory finality bar of section 7104 (b).  In contrast, where the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.  

The Veteran generally asserts that his service-connected disabilities should be made effective April 8, 1984, which corresponds to the date following his date of separation from service.  

On April 12, 1984, the Veteran filed a formal claim (VA Form 21-526e) of service connection for bilateral cranial nerve palsy, hearing loss, facial lacerations and partial avulsion of left ear, and mandibular/maxillary fracture.  

On September 17, 1984, the RO sent correspondence to the Veteran informing him that his claims were being processed but action could not be completed without him completing and returning the enclosed VA Form 21-4176 concerning his July 1983 motor vehicle accident.  The Veteran was informed that the evidence or information requested should be submitted as soon as possible, and if not received by VA within one year from the date of this letter, any benefits he may be entitled to may not be paid for any period before the date of the receipt.  See 09/17/1984 VBMS entry, MAP-D Development Letter.  On November 8, 1984, a C&P disallowance was generated due to 'Failure to Prosecute.'  The document reflects that a letter to the Veteran was not required as the Veteran did not return VA Form 21-4176.  The provisions regarding abandoned claims pursuant to 38 C.F.R. § 3.158(a) do not require notification of the denial.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (concluding that 38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights."); see also Morris v. Derwinski, 1 Vet. App. 260, 265 (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").

As the Veteran did not communicate with the RO following a request by the RO that he complete VA Form 21-4176, his claim for compensation was effectively deemed abandoned.  38 C.F.R. § 3.158.  The RO had specifically notified the Veteran that action could not be completed without completion of VA Form 21-4176.

The next submissions received from the Veteran was on April 28, 1988, which constituted claims of service connection for facial lacerations including partial avulsion of left ear, mandibular/maxillary fracture, bilateral cranial nerve palsy, problems with vision, and earaches.  04/28/1998 VBMS, VA 21-4138 Statement in Support of Claim; 04/28/1998 VBMS, VA 21-256 Veterans Application for Compensation or Pension.  He also submitted a VA Form 21-4176.  04/28/1998 VBMS, VA 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension.  Also received was an August 1983 Record of Inpatient Treatment which reflects injuries sustained in a motor vehicle accident.  04/28/1998 VBMS, Military Personnel Record.  On July 18, 1998, service treatment records were associated with the claims folder.  Thereafter, additional service treatment records were associated with the claims folder.  07/29/1988 VBMS, Medical Treatment Record- Government Facility.  

In a January 1989 rating decision, service connection was established for status post head injury with cerebral concussion and residuals of bilateral VI nerve palsy, facial lacerations of left ear and left face, mandibular fracture, maxillary fracture, and tinnitus, right ear.  Service connection was denied for bilateral hearing loss, earaches, and refractive error.  

In an August 2000 rating decision, the RO granted entitlement to service connection for bilateral otitis externa, post myringotomy, right ear, assigning a noncompensable rating, effective May 20, 1999.  In a November 2001 rating decision, the RO assigned a 10 percent disability rating to bilateral otitis externa, post myringotomy, right ear, effective May 20, 1999, and added otitis media, right ear, to the service-connected condition.  

In the August 2000 rating decision, the RO indicated that the condition had previously been characterized as "earaches."  In the January 1989 rating decision, the RO denied entitlement to service connection for 'earaches' as the RO found that the service treatment records did not indicate findings of chronic earaches while the Veteran was on active military service.  In August 2000, the RO noted that additional service treatment records had been received in support of his reopened claim, to include a hospital report dated in July 1983 which showed the Veteran had blood in both canals following a motor vehicle accident.  There was left pinna near total avulsion and a large basilar fracture of the petrous portion of the temporal bone.  The RO cited to VA treatment records which showed a history of otitis externa and other ear symptoms and treatment.  

In the March 2015 decision, the Board concluded that assignment of an effective date of April 28, 1988, for the grant of service connection for bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear, was warranted.  The March 2015 Board determined that the facts were such that the new and material evidence to reopen the claim consisted of official service department records that existed and had not been associated with the claims file when VA initially adjudicated the Veteran's earaches claim in January 1989.  38 C.F.R. § 3.156(c)(1).  In light of receipt of the service department records, the prior decision as to entitlement to service connection for earaches was "reconsidered" based on all the evidence, thus negating the finality of the prior January 1989 decision which denied entitlement to service connection for earaches.  

The March 2015 Board had determined that because the Veteran had not completed appropriate documentation to support his original April 1984 claim for compensation, his claims of service connection had been abandoned and thus there was no basis for grating service connection for any disabilities from April 8, 1984.  38 C.F.R. § 3.158.  However, the service department records that were associated with the claims folder in April 1988 and thereafter, had not been associated with the claims file when VA initially received the Veteran's April 1984 claim for compensation.  Despite the fact that the Veteran had not completed appropriate documentation to support his April 1984 claim, in light of receipt of the service department records in April 1988, his claims of service connection were to be "reconsidered" based on all of the evidence, thus negating VA's finding that his claims had been abandoned.  

In reconsidering the claim, the service department records submitted by the Veteran are relevant and probative as they clearly demonstrate that he had sustained injuries following the in-service motor vehicle accident.  In essence, had these service department records been associated with the claims folder in 1984, service connection would have been established for the above disabilities, despite the fact that the Veteran had not submitted VA Form 21-4176.  As a result, the grant of service connection for facial lacerations; status post head injury with cerebral concussions and residuals of bilateral VI nerve palsy with intermittent diplopia; bilateral otitis externa, post myringotomy, right ear and otitis media, right ear; tinnitus; mandibular and maxillary fractures; and, conductive hearing loss, right ear, based upon the Veteran's claim for such benefits in April 1984 must be made effective the date following separation from service, April 8, 1984.  While the Board acknowledges that the April 1984 claim did not specify specific conditions associated with the ears, other than partial avulsion of the left ear and hearing loss, the Board liberally construes the claim as one for ear problems associated with the in-service motor vehicle accident.  

Accordingly, the evidence supports the assignment of an effective date of April 8, 1984, the date following separation from service, for the grant of service connection for facial lacerations; status post head injury with cerebral concussions and residuals of bilateral VI nerve palsy with intermittent diplopia; bilateral otitis externa, post myringotomy, right ear and otitis media, right ear; tinnitus; mandibular and maxillary fractures; and, conductive hearing loss, right ear.  This constitutes a full grant of the benefit sought on appeal.  


ORDER

Entitlement to an effective date of April 8, 1984 for the grant of service connection for facial lacerations; status post head injury with cerebral concussions and residuals of bilateral VI nerve palsy with intermittent diplopia; bilateral otitis externa, post myringotomy, right ear and otitis media, right ear; tinnitus; mandibular and maxillary fractures; and, conductive hearing loss, right ear, is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

At present, a TDIU is in effect from May 20, 1999.  

On September 18, 2000, the Veteran filed VA Form 21-8940, in which he asserted that his disabilities had affected his full-time employment since 1992 and that he became too disabled to work in July 2000.  He asserted that he had been self-employed doing appliance repair since 1992, working between 10-30 hours.  

In light of the Board's grant of service connection for facial lacerations; status post head injury with cerebral concussions and residuals of bilateral VI nerve palsy with intermittent diplopia; bilateral otitis externa, post myringotomy, right ear and otitis media, right ear; tinnitus; mandibular and maxillary fractures; and, conductive hearing loss, right ear, effective April 8, 1984, the Veteran's claim for a TDIU must be readjudicated by the AOJ.  

Upon implementation of the Board's decision regarding an earlier effective date for the above disabilities, if Veteran's disabilities do not meet the schedular criteria for a TDIU prior to May 20, 1999, then additional development is required, as explained below.

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19.  

A vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment for the period prior to May 20, 1999.  If the AOJ determines that the Veteran is unemployable with respect to the time period in question, then submit it to the Director, Compensation Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period prior to May 20, 1999.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

2.  If it is determined that the Veteran's is unemployable, then refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment for the period prior to May 20, 1999.

3.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


